Citation Nr: 0928632	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to separate 10 percent disability evaluations for 
tinnitus of each ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that the Veteran filed his original claim for 
service connection of bilateral hearing loss and tinnitus in 
October 2003.  In a May 2004 rating decision, the RO granted 
service connection, a noncompensable rating for bilateral 
hearing loss and a 10 percent rating for tinnitus.  The 
Veteran filed a notice of disagreement as to the hearing loss 
issue in March 2005, and the RO issued a statement of the 
case (SOC) on August 16, 2005.  The Veteran filed a 
substantive appeal on October 26, 2005, which the RO 
determined to be untimely in a May 2006 correspondence.  The 
Veteran did not respond to this determination.  Accordingly, 
the issue of an initial compensable rating for bilateral 
hearing loss is not before the Board.    

In October 2005, the Veteran filed a claim requesting a 
separate 10 percent rating for each ear for his bilateral 
tinnitus.  The RO denied this request in a November 2005 
rating decision.  An appeal of that decision is properly 
before the Board.  


FINDING OF FACT

Whether bilateral or unilateral, the Veteran is receiving the 
maximum schedular evaluation for tinnitus.  


CONCLUSION OF LAW

The claim for separate 10 percent ratings for tinnitus of 
each ear is without legal merit.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (DC) 
6260 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, VCAA notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

In a November 2005 rating decision, the RO denied the 
Veteran's claim for separate 10 percent ratings for tinnitus 
in each ear.  Specifically, the RO concluded that under 
Diagnostic Code 6260 there was no provision that allows for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, which limits a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  See 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260.  Subsequently, the stay of adjudication 
of tinnitus rating cases was lifted.



The Diagnostic Code assigning a rating for tinnitus, 
effective on and after June 13, 2003, provides for a rating 
of 10 percent for recurrent tinnitus.  The 10 percent rating 
is the highest rating assignable for tinnitus under the 
revised regulation.  The revised regulation contains two more 
notes as follow:

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may be pathologic) under this 
diagnostic code, but evaluate it as part 
of any underlying condition causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

The Veteran filed the instant claim in October 2005, after 
the above regulation went into effect.  He is already in 
receipt of a 10 percent rating for tinnitus.

As applied to the Veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260.  The sole applicable regulation allows a maximum 
rating of 10 percent for tinnitus, and expressly requires 
that tinnitus be evaluated as a single disability, whether 
bilateral or unilateral.  Thus, a rating in excess of 10 
percent for tinnitus is precluded, regardless of the 
veteran's contentions herein.  Under these circumstances, the 
disposition of this claim is based on the law, and not the 
facts of the case, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)

ORDER

A separate disability rating for tinnitus of each ear is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


